EXHIBIT 10.1

 

NONCOMPETITION AGREEMENT

 

In recognition of the critical role that you will play as a senior executive
with International Business Machines Corporation (“IBM”) and in recognition of
your access to IBM Confidential Information by virtue of this position, and
further as consideration for your promotion or being hired as a senior
executive, along with any and all awards to be granted to you under an
International Business Machines Corporation Long-Term Performance Plan (“LTPP”),
as well as your appointment to and/or membership on the Integration & Values
Team (“I&VT”), and/or for other good and valuable consideration, you (“Employee”
or “you”) agree to the terms and conditions of this Noncompetition Agreement
(this “Agreement”) as follows:

 

1.                                      Covenants.

 

(a) You acknowledge and agree that the compensation that you will receive in
connection with this Agreement and your appointment to or continued membership
on the I&VT, including any equity awards, cash and other compensation, is
consideration both for your work at IBM and for your compliance with the
post-employment restrictive covenants included in Paragraph 1 of this Agreement.

 

(b)  You acknowledge and agree that as a member of the I&VT (i) you will be
exposed to some of the most sensitive IBM Confidential Information possessed by
IBM and its affiliates (collectively, the “Company”), including global strategic
plans, marketing plans, information regarding long-term business opportunities,
and information regarding the development status of specific Company products,
as well as extensive assessments of the global competitive landscape of the
industries in which the Company competes; (ii) the IBM Confidential Information
to which you will be exposed will pertain not only to the specific Company
business or unit in which you are an executive, but also to confidential
strategies, plans, and services that are Company-wide and that are specific to
businesses and units other than your own; and (iii) this IBM

 

--------------------------------------------------------------------------------


 

Confidential Information represents the product of the Company’s substantial
global investment in research and innovation, is critical to the Company’s
competitive success, is disclosed to the Company’s senior leaders only on a
strictly confidential basis, and is not made accessible to the public or to the
Company’s competitors.

 

(c) You further acknowledge and agree that: (i) the business in which the
Company is engaged is intensely competitive and that, separate from your role as
a member of the I&VT, your employment by IBM has required, and will continue to
require, that you have access to, and knowledge of, IBM Confidential
Information; (ii) you have been given access to, and developed relationships
with, customers of the Company at the time and expense of the Company; and
(iii) by your training, experience and expertise, your services to the Company
are, and will continue to be, extraordinary, special and unique.

 

(d)  You acknowledge and agree that: (i) the disclosure of IBM Confidential
Information would place the Company at a serious competitive disadvantage and
would do serious damage, financial and otherwise, to the business of the
Company; (ii) you will keep in strict confidence, and will not, directly or
indirectly, at any time during or after your employment with IBM, disclose,
furnish, disseminate, make available or use, except in the course of performing
your duties of employment, any IBM Confidential Information or any trade secrets
or confidential business and technical information of the Company’s customers or
vendors, without limitation as to when or how you may have acquired such
information; and (iii)  all such information, whether reduced to writing,
maintained on any form of electronic media, or maintained in your mind or memory
and whether compiled by the Company, and/or you, derives independent economic
value from not being readily known to or ascertainable by proper means by others
who can obtain economic value from its disclosure or use, that reasonable
efforts have been made by the Company to maintain the secrecy of such
information, that such information is the sole property of the Company, and that
any retention and use of such information by you during or after your employment
with IBM (except in the course of performing your duties and

 

2

--------------------------------------------------------------------------------


 

obligations hereunder) shall constitute a misappropriation of the Company’s
trade secrets.

 

(e)  You acknowledge and agree that during your employment with IBM and for
twelve (12) months following the termination of your employment either by you
for any reason, by IBM for “Cause,” or by IBM without Cause where IBM elects,
pursuant to Paragraph 4 below, to make certain severance payments to you, that:

 

(i) you will not directly or indirectly within the “Restricted Area” “Engage in
or Associate with” (a) any “Business Enterprise” or (b) any competitor of the
Company, if performing the duties and responsibilities of such engagement or
association could result in you intentionally or unintentionally using,
disclosing, or relying upon IBM Confidential Information to which you had access
by virtue of your job duties or other responsibilities with IBM; and

 

(ii) you will not directly or indirectly solicit, for competitive business
purposes, any customer of the Company with which you were directly or indirectly
involved as part of your job responsibilities during the last twelve (12) months
of your employment with IBM.

 

(f)  You further acknowledge and agree that during your employment with IBM and
for two (2) years following the termination of your employment by either you or
by IBM for any reason, you will not directly or indirectly within the
“Restricted Area,” hire, solicit or make an offer to, or attempt to or
participate or assist in any effort to hire, solicit, or make an offer to, any
employee of the Company to be employed or to perform services outside of the
Company.  For purposes of this subsection 1(f), “employee of the Company”
includes any employee of the Company who worked within the Restricted Area at
any time in the 12-month period immediately preceding any actual or attempted
hiring, solicitation or making of an offer.

 

2.                                      Definitions.

 

(a)  For purposes of this Agreement, “Business Enterprise” shall mean any entity
that engages in, or owns or controls an interest in any entity that

 

3

--------------------------------------------------------------------------------


 

engages in, competition with any business unit or division of the Company in
which you worked at any time during the three (3) year period prior to the
termination of your employment.

 

(b)  For purposes of this Agreement, “Cause” shall mean, as reasonably
determined by IBM, the occurrence of any of the following:  (i) embezzlement,
misappropriation of corporate funds or other material acts of dishonesty;
(ii) commission or conviction of any felony, or of any misdemeanor involving
moral turpitude, or entry of a plea of guilty or nolo contendere to any felony
or misdemeanor (other than a minor traffic violation or other minor infraction);
(iii) engagement in any activity that you know or should know could harm the
business or reputation of the Company; (iv) failure to adhere to the Company’s
corporate codes, policies or procedures; (v) a breach of any covenant in any
employment agreement or any intellectual property agreement, or a breach of any
other provision of your employment agreement, in either case if the breach is
not cured to the Company’s satisfaction within a reasonable period after you are
provided with notice of the breach (no notice and cure period is required if the
breach cannot be cured), provided, however, that the mere failure to achieve
performance objectives shall not constitute Cause; (vi) failure by you to
perform your duties or follow management direction, which failure is not cured
to the Company’s satisfaction within a reasonable period of time after a written
demand for substantial performance is delivered to you (no notice or cure period
is required if the failure to perform cannot be cured); or (vii) violation of
any statutory, contractual or common law duty or obligation to the Company,
including without limitation the duty of loyalty.

 

(c)  For purposes of this Agreement, “Engage in or Associate with” shall include
without limitation engagement or association as a sole proprietor, owner,
employer, director, partner, principal, joint venture, associate, employee,
member, consultant, or contractor.  The phrase also shall include engagement or
association as a shareholder or investor during the course of your employment
with IBM, and shall include beneficial ownership of 5% or more of any class of
outstanding stock of a Business Enterprise or competitor of the Company

 

4

--------------------------------------------------------------------------------


 

following the termination of your employment with IBM.

 

(d)  For purposes of this Agreement, “IBM Confidential Information” shall
include, without limitation, the Company’s formulae, patterns, compilations,
programs, devices, methods, techniques, software, tools, systems, and processes,
the Company’s selling, manufacturing, servicing methods and business techniques,
implementation strategies, and information about any of the foregoing, the
Company’s training, service, and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information, client data, global strategic plans, marketing
plans, information about the Company’s management techniques and management
strategies, information regarding long-term business opportunities, information
regarding the development status of specific Company products, assessments of
the global competitive landscape of the industries in which the Company
competes, plans for acquisition or disposition of products or companies or
business units, expansion plans, financial status and plans, compensation
information, personnel information, and other business information and trade
secrets of the Company, and also as defined by the Uniform Trade Secrets Act, as
amended from time to time.

 

(e)  For purposes of this Agreement, “I&VT” shall mean the Integration and
Values Team or any successor team or group constituted by the Company from time
to time.

 

(f)  For purposes of this Agreement, “Restricted Area” shall mean any geographic
area in the world in which you worked or for which you had job responsibilities,
including supervisory responsibilities, during the last twelve (12) months of
your employment with IBM.  You acknowledge that as a result of your membership
in the I&VT your job responsibilities with the Company are global in scope.

 

5

--------------------------------------------------------------------------------


 

3.                                      Acknowledgements.

 

You acknowledge that a mere agreement not to disclose, use, or rely on IBM
Confidential Information after your employment by IBM ends would be inadequate,
standing alone, to protect IBM’s legitimate business interests.  You further
acknowledge that disclosure of, use of, or reliance on IBM Confidential
Information, whether or not intentional, is often difficult or impossible for
the Company to detect until it is too late to obtain any effective remedy.  You
further acknowledge that the Company would suffer irreparable harm if you fail
to comply with Paragraph 1 or otherwise improperly disclose, use, or rely on IBM
Confidential Information.  You acknowledge that the restrictions set forth in
Paragraph 1 are reasonable as to geography and duration.

 

4.                                      Termination without Cause.

 

In the event that IBM terminates your employment without Cause, IBM may elect in
its sole discretion to offer to you severance payments (in an amount and on
terms that IBM will determine, and disclose to you, prior to your termination of
employment) in accordance with IBM’s regular payroll practices and subject to
all applicable foreign, federal, state and local withholdings or other taxes
that IBM may from time to time be required to withhold.  In the event you agree
to such payments and without limiting the generality of the foregoing, IBM may
cease making such payments under this Paragraph 4 if IBM believes that you are
in breach of any of your obligations in this Agreement.  Without prejudice to
any other remedies under this Agreement or under applicable law, IBM may also
seek to recoup any payments made to you under this Paragraph 4 if you breach any
of your obligations under this Agreement

 

5.                                      Injunctive Relief.

 

You agree that the Company would suffer irreparable harm if you were to breach,
or threaten to breach, any provision of this Agreement and that the Company
would by reason of such breach, or threatened breach, be entitled to injunctive
relief in a court of appropriate jurisdiction, without the need to post any

 

6

--------------------------------------------------------------------------------


 

bond, and you further consent and stipulate to the entry of such injunctive
relief in such a court prohibiting you from breaching this Agreement.  This
Paragraph 5 shall not, however, diminish the right of the Company to claim and
recover damages in addition to injunctive relief.

 

6.                                      Severability.

 

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid or unenforceable, the validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. 
Moreover, if any one or more of the provisions contained in this Agreement shall
be held to be excessively broad as to duration, activity or subject, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent allowed by applicable law.  Furthermore, a
determination in any jurisdiction that this Agreement, in whole or in part, is
invalid or unenforceable shall not in any way affect or impair the validity or
enforceability of this Agreement in any other jurisdiction.

 

7.                                      Captions.

 

The captions in this Agreement are inserted for convenience and reference only
and shall in no way affect, define, limit or describe the scope, intent or
construction of any provision hereof.

 

8.                                      Waiver.

 

The failure of IBM to enforce any terms, provisions or covenants of this
Agreement shall not be construed as a waiver of the same or of the right of IBM
to enforce the same.  Waiver by IBM of any breach or default by you (or by any
other employee or former employee of IBM) of any term or provision of this
Agreement (or any similar agreement between IBM and you or any other employee or
former employee of IBM) shall not operate as a waiver of any other breach or
default.

 

7

--------------------------------------------------------------------------------


 

9.                                      Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon IBM, any
successor organization which shall succeed to IBM by acquisition, merger,
consolidation or operation of law, or by acquisition of assets of IBM and any
assigns.  You may not assign your obligations under this Agreement.

 

10.                               Disclosure of Existence of Covenants.

 

You agree that while employed by IBM and for two (2) years thereafter, you will
communicate the contents of this Agreement to any person, firm, association,
partnership, corporation or other entity which you intend to be employed by,
associated with or represent, prior to accepting such employment, association,
or representation.

 

11.                               Notice to IBM of Prospective Position.

 

You agree that if, at any time during your employment or within twelve (12)
months following the termination of your employment with IBM, you are offered
and intend to accept a position to Engage in or Associate with any person, firm,
association, partnership, corporation or other entity other than the Company,
you will provide the Senior Vice President of Human Resources for IBM
Corporation with two weeks’ written notice prior to accepting any such
position.  If for any reason you cannot, despite using your best efforts,
provide the two weeks’ notice prior to accepting any such position, you agree
that you will provide two weeks’ notice prior to commencing that new position. 
You acknowledge and agree that a two week notice period is appropriate and
necessary to permit IBM to determine whether, in its view, your proposed new
position could lead to a violation of this Agreement, and you agree that you
will provide IBM with such information as IBM may request to allow IBM to
complete its assessment (except that you need not provide any information that
would constitute confidential or trade secret information of any entity other
than the Company).  If you are offered and intend to accept such a position
while you are still employed by IBM, you further acknowledge and agree that
during the two-

 

8

--------------------------------------------------------------------------------


 

week notice period required by this Paragraph, IBM may choose, in its sole
discretion, to limit your duties in your position with IBM and to restrict your
access to IBM’s premises, systems, products, information, and employees.

 

12.                               No Oral Modification.

 

This Agreement may not be changed orally, but may be changed only in a writing
signed by the Employee and a duly authorized representative of IBM.

 

13.                               Entire Agreement.

 

Although this Agreement sets forth the entire understanding between the Employee
and IBM concerning the restrictive covenants herein, this Agreement does not
impair, diminish, restrict or waive any other restrictive covenant,
nondisclosure obligation or confidentiality obligation of the Employee to IBM
under any other agreement, policy, plan or program of IBM.  The Employee and IBM
represent that, in executing this Agreement, the Employee and IBM have not
relied upon any representations or statements made, other than those set forth
herein, with regard to the subject matter, basis or effect of this Agreement.

 

14.                               Governing Law and Choice of Forum.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to its conflict of law rules.  The
parties acknowledge that the state and federal courts in New York and
Westchester Counties have substantial experience in commercial disputes,
including noncompetition and other employment related matters.  For this reason,
the parties agree that any action or proceeding with respect to this Agreement
shall be brought exclusively in the state and federal courts sitting in New York
County or Westchester County, New York.  The parties agree to the personal
jurisdiction thereof, and irrevocably waive any objection to the venue of such

 

9

--------------------------------------------------------------------------------


 

action, including any objection that the action has been brought in an
inconvenient forum.

 

 

 

 

 

 

 

Name of Employee (Print)

 

 

 

 

 

 

 

Employee Signature

 

 

 

 

 

 

 

Date

 

 

 

 

 

INTERNATIONAL BUSINESS

 

MACHINES CORPORATION

 

 

 

 

 

By:

 

 

J. Randall MacDonald

 

Senior VP - Human Resources

 

 

10

--------------------------------------------------------------------------------